Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.
 Status of Objections and Rejections
2.	All outstanding objections and rejections mailed in the Advisory action of April 7, 2021 are withdrawn in light of Applicant’s response filed May 7, 2021 and upon further consideration by the examiner.
Election/Restriction
3.	Claims 21 and 69-79 are directed to an allowable product (Group II).  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 80-81 are directed to the method of using or making an allowable product (Group I, previously withdrawn), are hereby joined with the elected Group II invention and fully examined for patentability under 37 CFR 1.104. 
Claims 81-82 directed to a method of using or method of making the product, were previously withdrawn  from consideration under 37 CFR 1.142.  Claims 80-81 are directed to the method of using or making an allowable product are now rejoined with the invention of Group II (claims 21 and 69-79) and the restriction requirement between a product and method of using or method of making the product as set forth in the Office action mailed on June 2, 2020 is hereby withdrawn.  Thus, product claims 21 and 69-79  and the rejoined method claims 80 and 81 are fully examined for patentability. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Conclusions
4.	Claims 21 and 69-81 are allowed.

/VINOD KUMAR/Primary Examiner, Art Unit 1663